DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 5/19/21.  Claims 1-3, 5-10, 13-19, 21-26, and 29-34 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10, 14-19, 23, 26, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: 3GPP TSG-RAN WG2 Meeting #102; R2-1808111 (hereinafter “Ericsson”) in view of QUALCOMM INCORPORATED: 3GPP TSG-RAN WG3 Meeting #100; R3-183104 (hereinafter “Qualcomm”), and further in view of Edge et al. (WO 2013/033464 A2).
Regarding claim 1, Ericsson teaches a method for broadcasting positioning assistance data in a wireless network performed by a location server (E-SMLC), the method comprising:
determining the positioning assistance data to be broadcast by a base station (eNB) (E-SMLC determines positioning assistance data to be broadcast by eNB) [page 2, section 2, items 4-5];
(positioning SIBs) (positioning assistance data may be partitioned into positioning SIBs) [page 4, sections 3.2 and 4]; and
sending the plurality of posSlBs to the base station, wherein the base station periodically broadcasts the plurality of posSlBs (E-SMLC sends positioning SIBs including periodicity to eNB for broadcast) [page 2, section 2, items 4-5].
Ericsson does not explicitly teach segmenting at least one posSIB into a plurality of posSIB segments; and that the base station also broadcasts the plurality of posSIB segments.  In an analogous prior art reference, Qualcomm teaches segmenting at least one posSIB into a plurality of posSIB segments (posSIB may be segmented into posSIB segments); and broadcasting at least one posSIB and the plurality of posSIB segments (SI message contains posSIBs p1, p2, and p3 wherein p2 contains 2 posSIB segments) [page 2, section 4].  Therefore it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to modify the invention of Ericsson to allow segmenting at least one posSIB into a plurality of posSIB segments for at least one posSIB; and broadcasting the plurality of posSIB segments, as taught by Qualcomm, in order to segment posSIBs which exceed the maximum size limit.
The combination of Ericsson and Qualcomm does not explicitly teach determining a validity time for the at least one posSIB; and wherein the validity time for the at least one posSIB is included in at least one of the plurality of posSIB segments.  In an analogous prior art reference, Edge teaches determining a validity time for the at least one posSIB (LPP/LPPe Provide Assistance Data message) (Location server determines validity time for each LPP/LPPe Provide Assistance Data message which is transported to Broadcast Subsystem to be broadcast to UEs) [paragraphs 106-107, 110]; and wherein the validity time for the at least one posSIB is included in at least one of the plurality of posSIB segments (base station broadcasts LPP/LPPe Provide Assistance Data message segments with validity time of 
Regarding claim 2, Ericsson and Qualcomm in combination teaches the method of claim 1, wherein each posSIB in the plurality of posSlBs is assigned to one positioning System Information (positioning SI) message (SI message) in a plurality of positioning SI messages (positioning SIBs are contained in SI message) [Ericsson; page 3, section 2.1 Option 1, item 5], wherein the base station periodically broadcasts the plurality of posSlBs by periodically broadcasting the plurality of the positioning SI messages (positioning SIBs are periodically broadcasted in SI messages), wherein, for each posSIB assigned to a positioning SI message, the positioning SI message comprises an entire posSIB when the posSIB is not segmented or a segment of the posSIB when the posSIB is segmented into a plurality of posSIB segments (positioning SIBs may be optionally segmented) [page 6, section 6], wherein consecutive broadcasts of the positioning SI message comprise consecutive (series) segments of the plurality of posSIB segments when the posSIB is segmented into posSIB segments (posSIB segments are scheduled in series) [Qualcomm; page 3, section 9.2.x, >>>SI Message Segments].
Regarding claim 3, Edge teaches the method of claim 1, wherein the validity time for the at least one posSIB is included in each of the plurality of posSIB segments (validity time may be included in each segment) [paragraph 110].
Regarding claim 7, Edge teaches the method of claim 1, wherein the validity time for the at least one posSIB is included in only one of the plurality of posSIB segments (validity time may be included in only one segment) [paragraph 110].
(eNB) periodically broadcasts scheduling information for the plurality of positioning SI messages (eNB populates scheduling information for SI messages), the scheduling information for each positioning SI message including the periodicity of broadcast of the positioning SI message (SI periodicity) and an identification of each posSIB assigned to the positioning SI message (SI Message Segments) [pages 2-3, Section 4, 9.2.x].
Regarding claim 14, Edge teaches the method of claim 1, wherein the validity time comprises at least one of a start time, a duration, an end time or some combination thereof (UE may use the Assistance Data to support positioning until validity time has expired) [paragraph 110].
Regarding claim 15, Ericsson teaches the method of claim 1, wherein the base station comprises an evolved NodeB (eNB) for 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) or a New Radio (NR) NodeB (gNB) for 3GPP NR [page 2, section 2].  
Regarding claim 16, Ericsson teaches the method of claim 1, wherein the location server is an Enhanced Serving Mobile Location Center (E-SMLC) or a Location Management Function (LMF) [page 2, section 2].
Claims 17 and 33-34 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 23 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 26 recites similar subject matter as claim 10 and is therefore rejected on the same basis.
Claim 30 recites similar subject matter as claim 14 and is therefore rejected on the same basis.
Claim 31 recites similar subject matter as claim 15 and is therefore rejected on the same basis.
Claim 32 recites similar subject matter as claim 16 and is therefore rejected on the same basis.

Claims 5-6, 21-22, 13, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: 3GPP TSG-RAN WG2 Meeting #102; R2-1808111 (hereinafter “Ericsson”) in view of QUALCOMM INCORPORATED: 3GPP TSG-RAN WG3 Meeting #100; R3-183104 (hereinafter “Qualcomm”), and in view of Edge et al. (WO 2013/033464 A2), as applied to claims 1 and 17 above, and further in view of CMCC et al.: 3GPP TSG-RAN WG2 #102; R2-1808893 (hereinafter “CMCC”).
Regarding claim 5, the combination of Ericsson, Qualcomm, and Edge does not explicitly teach that a value tag is additionally included as part of the positioning assistance data in the at least one of the plurality of posSIB segments, wherein the value tag indicates whether the positioning assistance data in the at least one posSIB has changed, and wherein the validity tag is also transparent to the base station.  In an analogous prior art reference, CMCC teaches a possSIB (positioning SIB) contains a validity time (si-ValidityTime) [page 9] and a value tag (systemInfoValueTag) [page 3] are included as part of the positioning assistance date in at least one posSIB, wherein the value tag indicates whether the positioning assistance data in the posSIB has changed (still valid or invalid) [page 3], and wherein the validity time and value tag are transparent to the base station (validity time and value tag are broadcasted by the base station which is therefore “transparent to the base station”).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ericsson, Qualcomm, and Edge to allow a value tag to be additionally included as part of the positioning assistance data in the at least one of the plurality of posSIB segments, wherein the value tag indicates whether the positioning assistance data in the at least one posSIB has changed, and wherein the validity tag is also transparent to the base station, as taught by CMCC, in order to indicate whether there is updated positioning assistance data.
(LTE RRC) or an NR Positioning Protocol (NPP) [page 1, section 1].
Claim 21 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 22 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Regarding claim 13, CMCC teaches the method of claim 1, wherein the value tag comprises a numeric value (value of the systemInfoValueTag) which remains unchanged while positioning assistance data in the at least one posSIB is unchanged and is changed when positioning assistance data in the at least one posSIB is changed (value of the systemInfoValueTag is different when positioning assistance data is invalid or updated) [page 3].
Claim 29 recites similar subject matter as claim 13 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 8-9 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10, 13-19, 21-23, 26, and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647